Exhibit 10.20

Execution Version

 

Letter Agreement

December 3, 2015

Mr. Michael J. Nicholson

 

Dear Mike:

Pursuant to our discussions regarding your employment with J. Crew Group, Inc.
(the “Company”), we thought it would be useful to lay out the terms and
conditions of our agreement in this letter agreement (this “Agreement”) for all
parties to sign.  This Agreement will be effective as of the date hereof, with
your employment to commence on January 11, 2016 (the “Commencement Date”).

In consideration of the premises and mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you and the Company hereby agree as follows:

1.  Employment.

(a)The Company hereby agrees to employ you during the “Employment Period” (as
defined below) as its President and Chief Operating Officer and, until a
successor is appointed, its Chief Financial Officer and you hereby agree to
serve the Company in such capacities. You will report directly to the Chief
Executive Officer.  You shall discharge the duties and responsibilities of your
position and such other duties and responsibilities as are specified by the
Chief Executive Officer reasonably consistent with such position.  Your
employment shall be located at the Company’s headquarters in New York, New York.

(b)During the Employment Period (as defined below), you shall devote
substantially all of your business time and energy, attention, skills and
ability to the performance of your duties and responsibilities hereunder and
shall faithfully and diligently endeavor to promote the business and best
interests of the Company and its Affiliates (as defined below). Accordingly, you
may not, directly or indirectly, without the prior written consent of the
Company, operate, participate in the management, operations or control of, or
act as an employee, officer, consultant, agent or representative of, any type of
business or service (other than as an employee of the Company), provided that it
shall not be a violation of the foregoing for you to (i) act or serve as a
director, trustee or committee member of any civic or charitable organization,
(ii) manage your personal, financial and legal affairs, or (iii) sit on up to
two industry trade or for-profit corporate boards with the prior written consent
of the Board of Directors of the Company (the “Board”), which consent shall not
be unreasonably withheld, so long as such activities (described in clauses (i),
(ii), or (iii)) do not interfere with the performance of your duties and
responsibilities to the Company and its Affiliates as provided hereunder.  For
purposes of this Agreement, except as otherwise expressly provided herein,
“Affiliate” means any entity or person directly or indirectly controlled by or
in common control with either the Company or Chinos Holdings, Inc.
(“Parent”).  For the avoidance of doubt, except with respect to Section 4(c) of
this Agreement, “Affiliate” does not include any other portfolio company or
investment

--------------------------------------------------------------------------------

fund associated with TPG or LGP (each, as defined in the Stockholders Agreement
(as defined below)) other than Parent and its subsidiaries.

2.  Employment Period.

(a)The Company shall employ you on the terms and subject to the conditions of
this Agreement commencing effective as of the Commencement Date and ending on
the date that your employment is terminated pursuant to Section 2(b) hereof (the
“Employment Period”).  

(b)Your employment with the Company hereunder may be terminated upon the
earliest to occur of the following events: (i) your death or Disability (as
defined below), (ii) voluntary termination of employment by you without Good
Reason (as defined below) on at least two (2) months’ prior notice, unless
waived by the Company, (iii) voluntary termination of employment by you for Good
Reason in accordance with the procedure outlined in Section 2(f) below, (iv)
termination of employment by the Company without Cause (as defined below) or (v)
termination of employment by the Company for Cause.  The date on which your
employment is terminated hereunder for any reason shall be referred to as the
“Termination Date”.

(c)

i.Upon termination of the Employment Period for any reason, (A) the Company
shall provide you (or your estate, as the case may be) any earned but unpaid
Base Salary (as defined below) as of the Termination Date, any reimbursements
owed to you under applicable Company policy and any vested amounts arising from
your participation in, or vested benefits under, any employee benefit plans,
programs or arrangements, which amounts shall be payable in accordance with the
terms and conditions of such benefit plans, programs, or arrangements (such
amounts or benefits to be provided within 30 days following your Termination
Date or on such later date as may be required pursuant to the applicable
employee benefit plans, programs or arrangements), and (B) with respect to any
equity grants outstanding as of the Termination Date, except as provided herein,
the treatment of such equity grants shall be determined in accordance with the
terms and conditions of the applicable grant agreement pursuant to which such
equity awards were granted to you.  

ii.If the Company terminates the Employment Period without Cause or you
terminate the Employment Period for Good Reason, the Company shall provide you
with the following severance benefits (the “Severance Benefits”) (it being
understood that the payment of such Severance Benefits shall only commence, in
accordance with the timing provisions set forth below, upon your “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and any regulations thereunder (the “Code”)): (i) continuation
of your Base Salary as in effect immediately prior to such termination (your
“Ending Base Salary”, and such continuation of your Ending Base Salary being
referred to herein as the “Continuation Severance Payment”) in accordance with
the regular payroll practices of the Company and your medical benefits
(including those of your spouse and dependents, if applicable), which medical
benefits the Company may elect to provide by making a payment to you on a
monthly basis equal to an amount that, after all applicable taxes are paid, is
equal to the amount of the monthly COBRA premiums incurred by you (including
your spouse and dependents, if applicable), if any (the “Continuation Medical
Benefit”), for a period of

-2-

 

--------------------------------------------------------------------------------

twelve (12) months (the “Severance Period”) after the Termination Date; (ii) the
Annual Bonus (as defined below) earned for the fiscal year immediately prior to
the fiscal year that includes the Termination Date, to the extent not yet paid,
payable when bonuses are generally paid to employees of the Company, but in no
event later than the date that is two and a half (2-1/2) months following the
end of the fiscal year with respect to which such Annual Bonus is paid, (iii) an
amount equal to your target Annual Bonus, payable in equal monthly installments
over the Severance Period, (iv) the Annual Bonus for the fiscal year in which
your Termination Date occurs that you actually would have been entitled to
receive had your employment not been terminated multiplied by a fraction the
numerator of which was the number of days that you were employed during such
fiscal year, and the denominator of which is 365 (“Pro-Rata Bonus”) payable when
bonuses are generally paid to employees of the Company, but in no event later
than the date that is two and a half (2-1/2) months following the end of the
fiscal year with respect to which such Pro-Rata Bonus was earned, (v) an
additional twelve (12) months’ service credit with respect to management equity,
such as stock options or restricted stock units, granted to you whose vesting is
based solely on continued employment (i.e., time vesting); and (vi) in the event
that the applicable performance conditions are satisfied or a Change of Control
occurs within six (6) months following your Termination Date, your management
equity that vests based on satisfaction of performance conditions shall then
vest to the extent such management equity would have vested had you remained
employed by the Company through the satisfaction of the applicable performance
conditions or the date of the Change of Control, as applicable; provided that
the Severance Benefits are subject to and conditioned upon your execution of a
valid general release and waiver within sixty (60) days after your termination
of employment (and any payment that otherwise would be made within such sixty
(60)-day period pursuant to this paragraph shall be paid at the expiration of
such sixty (60)-day period) in the form attached hereto as Exhibit A and your
compliance with the provisions set forth in Section 4(b) and in all material
respects with the provisions of Section 4(c) through (f).  For purposes of this
Agreement, “Change of Control” shall have the same definition provided under the
Stockholders Agreement by and among Parent and certain stockholders of Parent
dated March 7, 2011 (as may be amended from time to time, the “Stockholders
Agreement”). 

iii.Your right to receive the Continuation Medical Benefit shall cease
immediately upon your being eligible for coverage under another group health
plan with a new employer.  You shall immediately notify the Company upon
obtaining new employment and provide all information regarding medical coverage
reasonably requested by the Company.  Except as set forth herein, or in any
applicable equity grant documentation, the Company shall have no additional
obligations to pay you any severance, termination pay or other similar
compensation or benefits.

 

iv.Notwithstanding the foregoing paragraph, in the event the Company terminates
the Employment Period without Cause or you terminate the Employment Period for
Good Reason, and you are a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the Termination Date), any amounts payable to you
on account of your termination of employment during the six (6)-month period
immediately following the date of your “separation from service” within the
meaning of Section 409A of the Code (not including any accrued but unpaid Base
Salary as of your Termination Date) that constitute the payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code shall be
deferred and

-3-

 

--------------------------------------------------------------------------------

accumulated for a period of six (6) months from the date of separation from
service and paid in a lump sum on the first day of the seventh month following
such separation from service (or, if earlier, the date of your death).  In
addition, for purposes of clarification, each amount payable to you under this
Section 2(c) shall constitute a “separately identified amount” within the
meaning of Treasury Regulation Section 1.409A-2(b)(2). 

v.Upon termination of your employment for death or Disability (as defined
below), you (or your estate, as the case may be) will be entitled receive (1)
the Annual Bonus earned for the fiscal year immediately prior to the fiscal year
that includes the Termination Date, to the extent not yet paid, payable when
bonuses are generally paid to employees of the Company, but in no event later
than the date that is two and a half (2-1/2) months following the end of the
fiscal year with respect to which such Annual Bonus is paid, (2) the Pro-Rata
Annual Bonus, payable when bonuses are generally paid to employees of the
Company, but in no event later than the date that is two and a half (2-1/2)
months following the end of the fiscal year with respect to which such Pro-Rata
Bonus was earned, and (3) all of the outstanding management equity granted to
you by the Company that is subject solely to service-based vesting conditions
shall be treated as fully satisfying such conditions and shall be pro-rated for
the portion of the vesting period completed as of the date of your death or
Disability.  

vi.Upon a termination of your employment without Cause or for Good Reason within
two years following a Change of Control, all of the outstanding management
equity granted to you by the Company that is subject solely to service-based
vesting conditions shall be treated as fully satisfying such conditions.  

For the avoidance of doubt, for purposes of any vesting of management equity
under this Section 2(c), management equity that is subject to performance-based
vesting conditions will become vested only to the extent (except as specifically
provided in Section 2(c)(ii) hereof) that the performance conditions have been
satisfied prior to the termination of employment as set forth in the applicable
grant agreement.

(d)For purposes of this Agreement, the term “Cause” shall mean (i) the
indictment for a felony or any crime involving moral turpitude or being charged
or sanctioned by a federal or state government or governmental authority or
agency with violations of federal or state securities laws in any judicial or
administrative process or proceeding, or having been found by any court or
governmental authority or agency to have committed any such violation (except
that in the event (x) you are determined by a court of competent jurisdiction to
be “not guilty,” (y) such indictment or sanction is dismissed or (z) such
indictment is reduced to a misdemeanor, in which case you will be deemed to have
been involuntarily terminated without “Cause” as of the date you were terminated
by the Company and entitled to the Severance Benefits pursuant to Section
2(c)(ii) hereof following such determination, and your requirement to provide a
release within sixty (60) days of your employment termination date shall be
deemed to commence as of the date of such dismissal or reduction), (ii) willful
misconduct or gross negligence in connection with the performance of your duties
as an employee of the Company, (iii) a willful and material breach of this
Agreement, including without limitation, your failure to perform your duties and
responsibilities hereunder, after you have been given written notice specifying
such breach and at least thirty (30) days to cure such breach, to the extent
reasonably susceptible to cure, (iv) a fraudulent act or omission by you adverse
to the reputation of the Company or any Affiliate, (v)

-4-

 

--------------------------------------------------------------------------------

the willful disclosure by you of any Confidential Information (as defined below)
to persons not authorized to know same, and (vi) your willful violation of or
failure to comply with (A) any material Company policy, including, without
limitation, the Code of Ethics and Business Practices, or (B) any legal or
regulatory obligations or requirements, including, without limitation, failure
to provide any certifications as may be required by law, provided that with
respect to this Section 2(d)(vi), you shall be given thirty (30) days to cure
such violation to the extent such violation is reasonably susceptible to
cure.  If subsequent to the termination of your employment, it is discovered
that your employment could have been terminated for Cause pursuant to sections
(i) or (iv) of this Section 2(d), your employment shall, at the election of the
Company, in its sole discretion, be deemed to have been terminated for Cause in
which event the Company shall be entitled to immediately cease providing any
Severance Benefits to you or on your behalf and recover any payments previously
made to you or on your behalf in the form of Severance Benefits.   For purposes
of this provision, no act or omission on your part shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or of the Board of Directors of the Parent
or by the written direction of counsel to the Company or the Parent shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.   

(e)For purposes of this Agreement, the term “Disability” shall mean, as
determined by a mutually agreed upon physician, your incapacity due to physical
or mental illness or injury, which results in your being unable to perform your
duties hereunder for a period of ninety (90) working days within a 180-day
period.

(f)For purposes of this Agreement, the term “Good Reason” shall mean (i) any
action by the Company that results in a material and continuing diminution in
your position, authority, duties or responsibilities as President and Chief
Operating Officer of the Company or any subsequent parent operating company of
the Company (including without limitation the Company’s failure to have you
report directly to the Company’s Chief Executive Officer, but not including, for
the avoidance of doubt, the appointment of a successor Chief Financial Officer
of the Company); (ii)  a failure by the Company to have the Chief Financial
Officer of the Company report directly to you (iii) a reduction by the Company
in your Base Salary as in effect on the Commencement Date if such reduction is
by more than ten percent (10%) in the aggregate (taking into account any other
preceding reductions) or otherwise not in accordance with Section 3(a) hereof, a
reduction in your Annual Bonus opportunity, or a material failure by the Company
to pay you any such amounts when due; (iv) a relocation of your principal place
of employment to more than twenty-five (25) miles from the Company’s corporate
headquarters (determined at the Commencement Date), (v) a Change of Control,
provided that if the acquirer requests that you remain employed following the
Change of Control, you must remain employed for the period requested (but not to
exceed 12 months from the closing date of the Change of Control) and if you
voluntarily terminate prior to the end of that period without the consent of the
acquirer, Good Reason shall not exist solely as a result of this clause (v),
provided, however, that you may, for the avoidance of doubt, terminate
employment for Good Reason upon the occurrence of any other circumstance that
would otherwise qualify as Good Reason under this Section 2(f) (whether before
or after the end of the requested period, and subject to the notice and cure
periods set forth below), and (vi) a material breach of this Agreement, in each
case

-5-

 

--------------------------------------------------------------------------------

(other than with respect to clause (v) above) without your written
consent.  Termination of your employment for “Good Reason” shall not be
effective (other than with respect to clause (v) above) until you deliver to the
Board a written notice specifically identifying the conduct of the Company which
you believe constitutes “Good Reason” in accordance with this Section 2(f)
within ninety (90) days of your knowledge of the initial occurrence of each
specific event constituting Good Reason and you provide the Board and/or Company
at least thirty (30) days to remedy such conduct after receipt of such written
notice, and to the extent not cured, you must terminate your employment within
thirty (30) days after such failure to cure.   With respect to clause (v) above,
you may terminate employment for Good Reason following the period that you are
requested by the acquirer to remain in employment following the Change of
Control by providing the Board and/or Company at least thirty (30) days’ advance
notice prior to the end of such period (as such period may be extended or
shortened by mutual agreement of the acquirer and you).   For the avoidance of
doubt, nothing herein shall preclude you from voluntarily terminating employment
during the period that the acquirer has requested that you remain employed
following the occurrence of a Change of Control, provided that such termination
shall not be for Good Reason unless the basis for your termination satisfies
clauses (i), (ii), (iii), (iv) or (vi) above.  

3.  Compensation and Benefits.

(a)Base Salary. During the Employment Period, your annual base salary shall not
be less than $800,000 (“Base Salary”); provided that your annual base salary may
be reduced to less than the Base Salary if the annual base salaries in effect
for all or the majority of other senior executive officers of the Company are
similarly reduced (for this purpose of determining similarly reduced, the
reduction shall be measured as a percentage of their base salary prior to such
reduction). The Base Salary shall be paid pursuant to regular Company payroll
practices for the senior executives of the Company and shall be reviewed
annually by the Company.  For all purposes herein, Base Salary shall mean Base
Salary as adjusted pursuant to this Section 3(a).

(b)Annual Bonus.  In addition to the Base Salary, for each fiscal year during
the Employment Period, you will have the opportunity to earn an annual bonus
(“Annual Bonus”) at the following percentages of your Base Salary if both the
Company achieves certain performance objectives (which will be determined by the
Company for each such fiscal year in accordance with the Company’s bonus plan)
and you achieve your performance goals established by the Company: target bonus
of 100%, up to a maximum bonus based upon the terms of the bonus plan as in
effect from time to time.  Notwithstanding the foregoing, (i) for fiscal year
2015, your Annual Bonus will not be less than $800,000, multiplied by the number
of days beginning with the Commencement Date and ending on the last day of
fiscal year 2015, and divided by 365, and (ii) for fiscal year 2016, your Annual
Bonus will not be less than $600,000.  Any Annual Bonus will be paid only if you
are actively employed with the Company and not in breach of this Agreement on
the date of actual payment, except that such requirement of continued employment
shall not apply to the payment of any Pro-Rata Bonus or any accrued but unpaid
Annual Bonus payable pursuant to Section 2(c) hereof.

(c)Employee Benefits. During the Employment Period, you will be entitled to
participate in the Company’s benefit package made generally available to other
senior executive officers of the Company, subject to the applicable terms of
each benefit plan. Currently, the

-6-

 

--------------------------------------------------------------------------------

Company’s benefit package includes paid time off days, holidays, life insurance,
medical insurance, a matching 401(k) tax deferred savings plan, a flexible
spending account, and the associate discount. The Company reserves the right to
change these benefits at any time in its sole discretion. 

(d)Business Expense Reimbursement. The Company shall promptly reimburse you for
all reasonable business expenses incurred by you in connection with the
performance of your duties and responsibilities hereunder upon the presentation
of statements of such expenses in accordance with the Company’s policies and
procedures as may be in effect from time to time; provided that such
reimbursement shall occur no later than the last day of the calendar year
following the calendar year in which you incurred the reimbursable expense.

(e)Equity.  In accordance with the Chinos Holdings, Inc. 2011 Equity Incentive
Plan (as amended from time to time, the “Plan”), you will be granted (i) 2.5
million restricted shares of Class A common stock of Parent (“Parent Stock”),
subject to time-based vesting the service period of which shall commence as of
your Commencement Date notwithstanding that the grant may be made at a later
date; (ii) 1.5 million restricted shares of Parent Stock subject to
performance-based vesting; and (iii) an option to purchase 2 million shares of
Parent Stock, subject to time-based vesting and with an exercise price of $0.10
or, if higher, the fair market value of a share of Parent Stock on the date of
grant (collectively, the “Equity Awards”).  Except as provided in Section 7(b),
the Equity Awards are subject to the Plan, the terms of the award agreements
evidencing such Equity Awards (the forms and terms of which have been previously
provided to you), the terms of the Stockholders Agreement and other restrictions
and limitations generally applicable to common stock of Parent or equity awards
held by Company executives or otherwise imposed by law.

(f)Director and Officer Insurance.  During the Employment Period, and at all
times thereafter during which you remain an executive officer of the Company,
the Company or its Affiliates will provide you with directors’ and officers’
insurance liability coverage to cover claims arising from your activities on
behalf of the Company and its Affiliates, in the same manner as such insurance
is provided to other similarly-situated executive officers or directors of the
Company and its Affiliates.

4.  Additional Agreements; Confidentiality.

(a)As additional consideration for the Company entering into this Agreement, you
agree that for a period of twelve (12) months following the Termination Date,
you shall not, directly or indirectly, (i) engage (either as owner, investor,
partner, employer, employee, consultant or director) in or otherwise perform
services for any Competitive Business (as defined below), provided that the
foregoing restriction shall not prohibit you from owning a passive investment of
(x) not more than five percent (5%) of the total outstanding securities of any
publicly-traded company or (y) not more than two percent (2%) of any
non-publicly traded entity through mutual funds, private equity funds, hedge
funds or similar passive investment vehicles, or (ii) solicit or cause another
person or entity to solicit any customers or suppliers of the Company to
terminate or otherwise adversely modify their relationship with the Company. The
term “Competitive Business” means each of the companies listed on Exhibit B
(including their subsidiaries), as it may be amended from time to time by mutual
agreement of the parties.  For

-7-

 

--------------------------------------------------------------------------------

purposes of this Section 4, the term “Company” means the Company and/or its
Affiliates.  Notwithstanding the foregoing, you shall not be in violation of
this Section 4(a) if your employer merges into, acquires or is acquired by a
Competitive Business or a subsidiary or parent of such Competitive Business,
provided that you did not know, or have reason to know, of any pending or actual
transaction that resulted in such merger or acquisition on or before the date on
which you commenced working for such employer.  Notwithstanding anything herein
to the contrary, the provisions of this Section 4(a) shall not apply in any of
the following circumstances:  (i) the Company terminates the Employment Period
without Cause or (ii) you terminate the Employment Period for Good Reason.  

(b)During the Employment Period and for a period of eighteen (18) months
following the Termination Date, you shall not, directly or indirectly, solicit,
hire, or seek to influence the employment decisions of, any employee of the
Company on behalf of any person or entity other than the
Company.  Notwithstanding the foregoing, this provision shall not be violated by
your providing a personal reference or by you posting a general advertisement
not directly specifically at employees of the Company.

(c)You agree that during the Employment Period and thereafter you will hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company, except to the extent that such Confidential Information
(i) becomes a matter of public record or is published in a newspaper, magazine
or other periodical available to the general public, other than as a result of
your act or omission, (ii) is required to be disclosed by any law, regulation or
order of any court, other tribunal, regulatory commission or administrative
agency,  provided that, to the extent legally permitted, you give prompt notice
of such requirement to the Company to enable the Company to seek an appropriate
protective order prior to such disclosure, (iii) is required to be used or
disclosed by you to perform properly your duties under this Agreement or (iv) or
is reasonably necessary to be disclosed in connection with any litigation
between you and the Company.  For purposes of this Agreement, the term
“Confidential Information” shall mean all information of the Company in whatever
form which is not generally known to the public, including without limitation,
customer lists, trade practices, marketing techniques, fit specifications,
design, pricing structures and practices, research, trade secrets, processes,
systems, programs, methods, software, merchandising, distribution, planning,
inventory and financial control, store design and staffing.  Upon termination of
your employment, you shall not take, without the prior written consent of the
Company, any drawing, specification or other document or computer record (in
whatever form) of the Company embodying any Confidential Information and will
return any such information (in whatever form) then in your possession.

(d)You agree to deliver promptly to the Company upon termination of the
Employment Period for any reason, or at any other time that the Company may so
request, all documents (and all copies thereof), whether written, electronic, or
in any other form, relating to the business of the Company and all property
associated therewith, which you may then possess or have under your control;
provided, that notwithstanding anything herein to the contrary, you may retain
your calendar, contacts, personal correspondence, compensation documents and all
information reasonably needed for tax return preparation. You agree that all
sketches, drawings, samples, design samples, designs, patterns, methods,
processes, techniques, themes, layouts, mechanicals, trade secrets, copyrights,
trademarks, patents, ideas, specifications, business or

-8-

 

--------------------------------------------------------------------------------

marketing practices, concepts, strategies and techniques and other material or
work product (“Intellectual Property”) created, developed or assembled, whether
or not by you, during and in connection with your employment with the Company,
shall become the permanent and exclusive property of the Company to be used in
any manner it sees fit, in its sole discretion and that all rights to
Intellectual Property are vested in the Company. You shall not communicate to
the Company any ideas, concepts, or information of any kind (i) which were
earlier communicated to you in confidence by any third party, or (ii) which you
know or have reason to know is the proprietary information of any third party,
or (iii) which is subject to any claim of proprietary interest by any third
party. Further, you shall adhere to and comply with the Company’s Code of Ethics
and Business Practices.  All Intellectual Property created or assembled, whether
or not by you, in connection with your employment with the Company shall be the
permanent and exclusive property of the Company.  You and the Company mutually
agree that all Intellectual Property and work product created in connection with
this Agreement, which is subject to copyright, shall be deemed to be “work made
for hire,” and that all rights to copyrights shall be vested in the Company.  If
for any reason the Company cannot be deemed to have commissioned “work made for
hire,” and its rights to copyright are thereby in doubt, then you agree not to
claim to be the proprietor of the work prepared for the Company, and to
irrevocably assign to the Company, at the Company’s expense, all rights in the
copyright of the work prepared for the Company.  You further agree to execute
any documentation reasonably necessary to assign over or vest any Intellectual
Property in the Company. 

(e)You agree that during the Employment Period and thereafter you shall not
defame or disparage the Company or any of its Affiliates or their respective
officers, directors, members, executives or associates; provided, however, that
this Section 4(e) shall not prevent you from having any communications with your
immediate family or your financial and tax advisors, accountants or attorneys or
from giving testimony that may be required before any court, other tribunal,
regulatory commission or administrative agency or pursuant to compulsory process
of law or other applicable law or as may be reasonably necessary in connection
with any litigation with the Company or any of its Affiliates. The Company
agrees that, during the Employment Period and thereafter, it shall not, and it
shall cause its executive officers and directors not to, defame or disparage
you.

(f)You agree that during the Employment Period and thereafter, in the event that
you are served with legal process or other request purporting to require you to
testify, plead, respond or defend and/or produce documents in connection with
any legal or governmental proceeding, threatened proceeding, investigation or
inquiry involving the Company or any of its Affiliates or their respective
officers, directors, members, executives or associates, you will, if legally
permitted: (1) provide testimony or Company documents only if served with a
subpoena, court order or similar process from a regulatory agency or with the
prior written consent of the Company; (2) within three (3) business days or as
soon thereafter as practical, provide oral notification to the Company’s General
Counsel of your receipt of such process or request to testify or produce
documents; and (3) provide the Company’s General Counsel by overnight delivery
service a copy of all legal papers and documents served upon you. You further
agree that in the event you are served with such process, you will meet and
confer with the Company’s designee(s) in advance of giving such testimony or
information. You also agree to reasonably cooperate with the Company and/or, at
the Company’s written request, any of its Affiliates and their respective
officers, directors, members, executives or associates in connection with any

-9-

 

--------------------------------------------------------------------------------

existing, future or threatened litigation or governmental proceeding,
investigation or inquiry involving the foregoing parties, whether
administrative, civil or criminal in nature, in which and to the extent the
Company deems your cooperation reasonably necessary. Any such cooperation shall
be subject to your reasonable work and personal commitments and you shall not be
required to cooperate against your own legal interests. The Company agrees to
promptly reimburse you for your reasonable out-of-pocket expenses incurred in
connection with the performance of your obligations under this Section 4(f)
(including, to the extent permitted by applicable law, reasonable attorneys’
fees incurred in the event you and the Company mutually agree that independent
counsel is appropriate) upon the presentation of statements of such expenses in
accordance with the Company’s policies and procedures as may be in effect from
time to time for its active employees; provided that such reimbursement shall be
paid to you no later than the end of the calendar year immediately following the
calendar year in which such expenses were incurred. 

(g)You also agree that breach of the provisions provided in this Section 4 would
cause the Company to suffer irreparable harm for which money damages would not
be an adequate remedy and therefore, if you breach any of the provisions in this
Section 4, the Company will be entitled to seek an injunction restraining you
from violating such provision without the posting of any bond.  If the Company
shall institute any action or proceeding to enforce the terms of any such
provision, you hereby waive the claim or defense that the Company has an
adequate remedy at law and you agree not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at
law.  The foregoing shall not prejudice the Company’s right to require you to
account for and pay over to the Company, and you hereby agree to account for and
pay over, the compensation, profits, monies, accruals and other benefits derived
or received by you as a result of any transaction constituting a breach of any
of the provisions set forth in this Section 4.  Without limiting the foregoing,
you further agree that, in the event your employment is terminated and you fail
to comply with Section 4(a) or 4(b) of this Agreement, the Company shall have
the immediate right to cease making any severance payments under Section 2(c) of
this Agreement and shall have the right to require you to repay any severance
payments that had been paid to you prior to the date of such breach.

5.  Representations.

The parties hereto hereby represent and warrant that they have the authority to
enter into this Agreement and perform their respective obligations hereunder.
You hereby represent and warrant to the Company that (i) the execution and
delivery of this Agreement and the performance of your duties hereunder shall
not constitute a breach of or otherwise violate any other agreements,
arrangements or commitments with any other party to which you are a party or by
which you are bound, and (ii) you will not use or disclose any confidential
and/or proprietary information or trade secrets obtained by you in connection
with your former employments with respect to your duties and responsibilities
hereunder. You further represent that you are not aware of any facts or
circumstances that would adversely affect your ability to serve as the Company’s
President, Chief Operating Officer or Chief Financial Officer.

-10-

 

--------------------------------------------------------------------------------

6.  Indemnification.

The Company agrees that if you are made a party or threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), other than
any Proceeding related to any contest or dispute between you and the Company or
any of its Affiliates with respect to this Agreement or the services described
hereunder, by reason of the fact that you are or were an officer or a director
of the Company or any subsidiary of the Company or are or were serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Company shall indemnify you for, and hold you harmless against, all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by you to the fullest extent authorized by the
Company’s Certificate of Incorporation and Bylaws (including, without
limitation, the advancement of expenses in accordance with the Company’s
Bylaws).

7.  Miscellaneous.

(a)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows:

If to the Company:


J. Crew Group, Inc.

770 Broadway

New York, NY  10003
Attention: General Counsel

 

If to you:

To the address on file with the Company.

or to such other address as any party may designate by notice to the other.

(b)This Agreement and any other agreement specifically referred to herein
constitute the entire agreement between you and the Company with respect to the
subject matter hereof and thereof, and supersede and are in full substitution
for any and all prior understandings or agreements with respect to the subject
matter hereof and thereof.  In the event that any provision of this Agreement
conflicts with the respective provisions of the Plan, the terms of any of the
award agreements evidencing the Equity Awards, or the Stockholders Agreement,
the relevant provision contained in this Agreement shall govern.   In addition,
notwithstanding the terms of the Stockholders Agreement, the Plan, the award
agreements evidencing the Equity Awards or any other agreement or policy
relating to your employment with the Company, (x) you shall not be subject to
any restrictive covenants contained therein to the extent that they are not also
contained in this Agreement, and (y) any dispute involving such Plan or the
Equity Awards shall

-11-

 

--------------------------------------------------------------------------------

be adjudicated in the State of New York in accordance with Section 7(j) hereof
except that, in accordance with such Equity Award agreements, Delaware law shall
apply.      

(c)This Agreement shall inure to the benefit of and be an obligation of the
Company’s assigns and Successors (as defined below), provided that, in
connection with and notwithstanding any assignment to an Affiliate of the
Company, the Company shall continue to be liable and responsible for all of its
obligations hereunder, as stated herein, without termination or modification
(unless mutually agreed by you and the Company); however you may not assign any
of your rights or duties hereunder to any other party other than the assignment
to your beneficiaries (or estate) of any amounts due to you following your
death.  The term “Successor” shall mean, with respect to the Company, any other
business entity that, by merger, consolidation, purchase of the assets, or
otherwise, acquires all or a material part of its assets.  Any assignment by the
Company of its rights or obligations hereunder to any Affiliate of or Successor
to the Company shall not be a termination of the Employment Period for purposes
of this Agreement.  Notwithstanding anything herein to the contrary, in the
event of any transaction that results in a Successor (other than a transaction
in which the Company survives following the transaction), the Company shall
require such Successor to assume its obligations under this Agreement in
connection with such transaction.

(d)No provision of this Agreement may be amended or waived, unless such
amendment or waiver is specifically agreed to in writing and signed by you and
an officer of the Company duly authorized to execute such amendment. The failure
by either you or the Company at any time to require the performance by the other
of any provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by you or the Company
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement.

(e)You and the Company acknowledge and agree that each of you has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties and not in favor or
against either party.

(f)Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

(g)The Company may withhold from any amounts payable to you hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be

-12-

 

--------------------------------------------------------------------------------

withheld pursuant to any applicable law or regulation (it being understood, that
you shall be responsible for payment of all taxes in respect of the payments and
benefits provided herein). 

(h)This Agreement may be executed in two counterparts, both of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

(i)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

(j)This Agreement and all amendments thereof shall, in all respects, be governed
by and construed and enforced in accordance with the internal laws (without
regard to principles of conflicts of law) of the State of New York. Each party
hereto hereby agrees to and accepts the exclusive jurisdiction of any court in
New York County or the U.S. District Court for the Southern District of New York
in respect of any action or proceeding relating to the subject matter hereof,
expressly waiving any defense relating to jurisdiction or forum non conveniens,
and consents to service of process by U.S. certified or registered mail in any
action or proceeding with respect to this Agreement.

(k)If all, or any portion, of the payments provided under this Agreement, either
alone or together with other payments or benefits that you receive or are
entitled to receive from the Company or an Affiliate (the “Total Payments”),
would constitute an “excess parachute payment” within the meaning of Section
280G of Code (“Section 280G”), then the Company, its Affiliates and you shall
use customary, reasonable and good faith efforts to avoid all, or any portion,
of the Total Payments constituting an “excess parachute payment” within the
meaning of Section 280G, including by seeking a vote of stockholders of the
Company or an Affiliate, as applicable, in a manner and form that is intended to
comply with the stockholder approval procedures set forth in Section
280G(b)(5)(B) of the Code and the regulations thereunder.

(l)It is the intent of the parties that this Agreement be interpreted in a
manner that complies with the requirements of Section 409A of the Code. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause you to incur any additional tax or interest
under Section 409A of the Code, the Company and you shall reasonably cooperate
to reform such provision to comply with Section 409A of the Code and the Company
agrees to maintain, to the maximum extent practicable without violating Section
409A of the Code, the original intent and economic benefit to you of the
applicable provision; provided that nothing herein shall require the Company to
provide you with any gross-up for any tax, interest or penalty incurred by you
under Section 409A of the Code. Notwithstanding anything herein to the contrary,
any amount of expenses eligible for reimbursement pursuant to this Agreement
during a calendar year shall not affect the amount of expenses eligible for
reimbursement during any other calendar year. In addition, the right to
reimbursement pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit. All rights to payments and benefits under this
Agreement shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

-13-

 

--------------------------------------------------------------------------------

If the terms of this Agreement meet with your approval, please sign and return
one copy to me.

Sincerely,

/s/ MILLARD S. DREXLER

Millard S. Drexler
Chief Executive Officer

AGREED TO AND ACCEPTED:

/s/ MICHAEL J. NICHOLSON

Michael J. Nicholson

 

Dated: December 3, 2015




-14-

 

--------------------------------------------------------------------------------

EXHIBIT A

 

General Release

 

 

1.General Release of All Claims:  In exchange for the Company’s payment of the
benefits described in Section 2(c) of your employment agreement with the Company
dated December 3, 2015 (the “Employment Agreement”), as amended from time to
time, you voluntarily, fully and unconditionally release and forever discharge
the Company and its past and present parents, subsidiaries, affiliates,
predecessors, successors, assigns, and their respective officers, directors,
employees, agents and plan administrators, in their individual and corporate
capacities (hereinafter collectively referred to as “Releasees”) from any and
all charges, actions, causes of action, demands, debts, dues, bonds, accounts,
covenants, contracts, liabilities, or damages of any nature whatsoever, whether
now known or unknown, to whomever made, which you have or may have against any
or all of the Releasees for or by reason of any cause, nature or thing
whatsoever arising out of or related to your employment with the Company, or the
termination of such employment, from the beginning of time up to and including
the date on which you sign this Agreement, except as otherwise specifically
stated in this Agreement.

 

Such claims, obligations, or liabilities include, but are not limited to: claims
for compensation allegedly due or owing; claims sounding in contract or implied
contract; claims for wrongful dismissal; claims sounding in tort; claims arising
under common law, civil law, equity, or federal, state, or local statutes or
ordinances, including but not limited to, the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act; the Americans with Disabilities Act and/or the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act; the WARN Act; the
Consolidated Omnibus Budget Reconciliation Act; the Family Medical Leave Act, as
amended; the Genetic Information Nondiscrimination Act of 2008; state statutes
governing the payment of wages, discrimination in the workplace, or any other
statute or laws governing the employer-employee relationship, including but not
limited to, the New York State Human Rights Law, the New York Labor Law, the New
York State Constitution, the New York Civil Rights Law, the New York wage-hour
laws, the New York City Human Rights Law; the Virginia Human Rights Act; the
North Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Retaliatory Employment
Discrimination Act, the North Carolina Wage & Hour Act; any other claim pursuant
to any other federal, state or local employment laws, statutes, standards or
human rights legislation; or any claim for severance pay, notice, pay in lieu of
notice, salary, bonus, incentive or additional compensation, vacation pay,
insurance, other benefits, interest, and/or attorney’s fees.  You acknowledge
that this general release is not made in connection with any exit incentive or
other employment termination program offered to a group or class of employees.

 

Notwithstanding the foregoing, nothing in this Agreement waives your right to
(a) pursue a claim that cannot be released by private agreement, including,
workers compensation claims, claims arising after the date on which you sign
this Agreement, and your right to file administrative charges with certain
government agencies;(b) challenge the Company’s failure to comply with its

-15-

 

--------------------------------------------------------------------------------

obligation in Paragraph 1 above; (c) your vested and accrued rights under
Company qualified retirement, health, or welfare plans; and (d) any rights you
may have to indemnification or the protection of directors’ and officers’
liability insurance.  

 

2.No Claims Filed:  You represent that you have not filed or permitted to be
filed against the Releasees, individually or collectively, any lawsuits, actions
or claims, and you covenant and agree that you will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to your employment and/or the termination of your employment).

 

You understand that nothing in this Agreement shall limit you from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board, the
Securities and Exchange Commission and/or any other federal, state or local
agency.  However, by signing this Agreement, you hereby waive any and all rights
to recover monetary damages in any charge, complaint or lawsuit filed by you or
by anyone else on your behalf.  

 

3.Waiver:  By signing this Agreement, you acknowledge that:

 

 

(a)

You have received and carefully read this Agreement;

 

(b)

You fully understand all of the terms contained in this Agreement;

 

(c)

You are freely and voluntarily entering into this Agreement and knowingly
releasing the Releasees in accordance with the terms contained in Paragraph 1
above;

 

(d)

Before signing this Agreement, you were advised of your right and had an
opportunity to consult with an attorney of your choice;

 

(e)

In accordance with Paragraph 1 above, you hereby expressly waive, among other
claims, any and all claims arising under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621 et seq.), which you have or may have against the
Releasees;

 

(f)

The release of claims described in Paragraph 1, above, of this Agreement does
not waive any rights or claims that you may have against the Company and/or the
Releasees arising after the date on which this Agreement becomes effective;

 

(g)

You have received or shall receive something of value from the Company which you
would not otherwise be entitled to receive;

 

(h)

Before signing this Agreement, you were given up to twenty-one (21) calendar
days to consider its terms and, should you sign this Agreement without waiting
the full 21 days, you attest that your decision in this regard is knowing and
voluntary and not induced through fraud, coercion, misrepresentation or a threat
to withdraw or alter the offer contained herein, and agree that any changes to
this Agreement do not restart the running of the 21 day period;

 

(i)

The period of time until [DATE], that you had to consider your rights and
obligations under this Agreement was reasonable; and

-16-

 

--------------------------------------------------------------------------------

 

(j)

For a period of seven (7) calendar days following the date on which you sign
this Agreement, you may revoke this Agreement; and 

 

(k)

This Agreement, absent its timely revocation, shall become binding on the
Company and you on the eighth calendar day following the date on which you sign
this Agreement.  The Company shall not be required to perform any of its
obligations under this Agreement until after your time to revoke this Agreement
has expired.

4.Return of Signed Agreement:  You should return this signed Agreement to [•],
Human Resources, 770 Broadway, New York, NY 10003 by no later than [DATE].

 

5.Effective Date:  You will not receive the benefits identified in Section 2(c)
of the Employment Agreement until after the revocation period has expired and
this Agreement becomes effective.  You have seven (7) days from the date that
you sign this Agreement to change your mind.  Any revocation within this period
must be (a) submitted in writing to the Company; (b) state “I hereby revoke my
execution of the General Release”; and (c) be personally delivered to the
Company’s Executive Vice President, Human Resources, or mailed to their
attention at J. Crew, 770 Broadway, New York, NY 10003 within seven (7) days of
the execution of this Agreement.

 

 

  Very truly yours,

 

J. CREW

 

 

By______________________________

    [Name / Title]

 

Received, Read, Understood and Agreed:

 

___________________________

Michael J. Nicholson

 

Dated: _______________, 20__

 

 




-17-

 

--------------------------------------------------------------------------------

 

 

 

Acknowledgement of Receipt of

General Release

 

 

I acknowledge receiving today a General Release in connection with the
termination of my employment with J. Crew.  I have been informed of the time
periods for my consideration of the Agreement and for its revocation after I
sign it if I later change my mind.

 

 

Date ___________________________________________________

Michael J. Nicholson




-18-

 

--------------------------------------------------------------------------------

EXHIBIT B

Competitive Businesses

Abercrombie and Fitch

Aeropostale

American Eagle

Ascena

Bonobos

Everlane

Fast Retailing

Gap

Kate Spade

Land’s End

PVH

Ralph Lauren

Steven Alan

Tory Burch

Urban Outfitters

Vince

Vineyard Vines

 

-19-

 